
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1608
		IN THE HOUSE OF REPRESENTATIVES
		
			August 10, 2010
			Mr. Djou submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the detainment of a South Korea
		  fishing ship by North Korea and the continued provocation by the North Korean
		  military.
	
	
		Whereas the Daesung 55 squidding boat that carried a
			 7-member crew of South Korean and Chinese citizens was detained by North Korea
			 on the eastern sea boundary;
		Whereas the North Korean military fired more than 100 live
			 rounds into waters close to the contested sea boundary with South Korea;
		Whereas the relations between North and South Korea are
			 extremely strained following the sinking of Cheonan in March;
		Whereas North Korea recently warned of a strong physical
			 retaliation in response to South Korea’s maritime drills; and
		Whereas United Nations Command officials are holding talks
			 in the demilitarized zone as preparation for a general-level meeting between
			 the two sides to discuss the sinking of the Cheonan: Now, therefore, be
			 it
		
	
		That—
			(1)it is the sense of
			 the House of Representatives that—
				(A)North Korea should release the 7-member
			 crew of the Daesung 55;
				(B)North Korea should
			 immediately stop any hostile rhetoric and activity towards the Republic of
			 Korea and engage in mutual dialogue to enhance inter-Korean relations;
				(C)North Korea should return to the Six-Party
			 diplomatic process and Pyongyang must commit to the complete, verifiable, and
			 irreversible dismantlement of all of North Korea's nuclear programs, including
			 those derived both from plutonium as well as highly enriched uranium;
				(D)North Korea should
			 comply with United Nations Security Council Resolutions 1718 of 2006 and 1874
			 of 2009;
				(E)the United States remains committed to the
			 promotion of inter-Korean dialogue and cooperation; and
				(F)the strategic
			 importance of the strong alliance between the United States and the Republic of
			 Korea, in promoting peace and prosperity on the Korean Peninsula and in
			 Northeast Asia, should be recognized; and
				(2)the House of
			 Representatives—
				(A)condemns North Korea for the detainment of
			 the Daesung 55 and hostile activity towards the Republic of Korea; and
				(B)urges the international community to fully
			 and faithfully implement all United Nations Security Council Resolutions
			 pertaining to security on the Korean Peninsula, including United Nations
			 Security Council Resolution 1695 (2006), United Nations Security Council
			 Resolution 1718 (2006), and United Nations Security Council Resolution 1874
			 (2009).
				
